--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

--------------------------------------------------------------------------------

TERMINATION AGREEMENT OF THE SHARES SUBSCRIPTION AGREEMENT DATED 11 SEPTEMBER
2013

--------------------------------------------------------------------------------

 
dated
 
      1 AUGUST 2014
 
between
ASIA SIXTH ENERGY RESOURCES LIMITED
The Company
 
and
 
THE SIXTH ENERGY LIMITED
Sixth Energy
 
and
 
PACIFIC ENERGY DEVELOPMENT CORP.
PEDCO
 


 
1

--------------------------------------------------------------------------------

 
Termination Agreement of the Shares Subscription Agreement dated 11 September
2013
 
This Agreement is dated 1 August 2014
 
Between
 
(1)
Asia Sixth Energy Resources Limited, a company incorporated under the laws of
the British Virgin Islands and having its registered office at Kingston
Chambers, P.O. Box 173, Road Town, Tortola, British Virgin Islands (the
“Company”);

 
(2)
The Sixth Energy Limited, a company incorporated under the laws of the British
Virgin Islands and having its registered office at Kingston Chambers, PO Box
173, Road Town, Tortola, British Virgin Islands (“Sixth Energy”); and

 
(3)
Pacific Energy Development Corp., a company incorporated under the laws of the
State of Nevada and having its registered office at 4125, Blackhawk Plaza
Circle, Suite 201, Danville, CA 94506, the United States of America (“PEDCO”).

 
The Company, Sixth Energy and PEDCO are hereinafter referred to collectively as
the “Parties” and each individually as a “Party”).
 
Recitals
 
A.
The Parties entered into a shares subscription agreement dated 11 September 2013
("Original Agreement") pursuant to which PEDCO agreed to acquire from the
Company and the Company agreed to issue to PEDCO, on the terms and subject to
the conditions contained in the Original Agreement, 17,382 Shares, representing
51% of the total issued and outstanding share capital of the Company at
Completion (such term as defined in the Original Agreement).

 
B.
In accordance with the Original Agreement, PEDCO has paid to the Company the
Initial Subscription Price, being an amount equal to United States Dollars Ten
Million (US$10,000,000), the receipt of which is acknowledged by the Company.

 
C.
The Company and PEDCO, amongst others, entered into an agreement for the
purchase of shares of Aral Petroleum Capital LLP and shares and debt of Groenzee
B.V. on the date of this agreement (“Caspian SPA”), pursuant to which, among
other things, PEDCO and RJ Credit, LLC (“RJ Credit”) will subscribe for shares
in Caspian Energy Inc. (“CEI”).  It is a covenant under the Caspian SPA that
PEDCO and the Company will take all necessary steps to terminate the Original
Agreement as soon as reasonably possible after the date of the Caspian SPA.

 
D.
The Parties have agreed to terminate the Original Agreement on the terms set out
in this Agreement.

 
1.
Definitions and Interpretation

 
1.1
Unless otherwise specified, words and expressions defined in the Original
Agreement shall have the same meanings when used in this Agreement.

 
1.2
Unless the context otherwise requires, references in this Agreement to
Recital(s), Clause(s) and the Annexure are to recital(s) and clause(s) in and
the annexure(s) to this Agreement.  The Recitals and Annexures to this Agreement
shall form part of this Agreement.

 
 
2

--------------------------------------------------------------------------------

 
 
1.3
This Agreement may be translated into one or more languages other than English.
In the event of any inconsistency or contradiction between the texts, this
English text shall prevail.

 
2.
Termination of the Original Agreement

 
2.1
In consideration of the mutual covenants and agreements contained in this
Agreement and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged), the Parties agree to terminate, with effect
from the date of this Agreement, the Original Agreement, including all rights,
powers, authorities, obligations and liabilities arising under the Original
Agreement, save as expressly provided in this Agreement.

 
3.
Release and Discharge

 
3.1
Save as expressly provided in this Agreement, each Party hereby irrevocably and
unconditionally releases and discharges the other from any and all obligations,
liabilities, losses, damages, demands, claims, suits or actions of whatsoever
nature arising from or in any way relating to the Original Agreement; PROVIDED
that nothing in this Agreement shall release, discharge or otherwise affect any
obligation, liability, loss, damage, demand, claim, suit or action to the extent
that it arises from or in any way relates to:

 
 
(a)
the respective rights, powers, authorities, obligations and liabilities of the
Parties accrued prior to the termination of the Original Agreement under Clause
2; or

 
 
(b)
clause 9 (Announcements and Confidentiality) of the Original Agreement.

 
4.
Refund of the Initial Subscription Price

 
4.1
The Company acknowledges that PEDCO has paid the Initial Subscription Price in
the amount of United States Dollars Ten Million (US$10,000,000) to the Company
pursuant to clause 3.2 of the Original Agreement.

 
4.2
The Company agrees to refund the Initial Subscription Price in the amount of
United States Dollars Ten Million (US$10,000,000) to PEDCO by issuing (i) to
PEDCO a promissory note in the form as annexed in Annexure 1 in the amount of
United States Dollars Five Million (US$5,000,000) (“PEDCO Promissory Note”) and
(ii) at the direction of PEDCO, to RJ Credit, a promissory note in the form as
annexed in Annexure 2 in the amount of United States Dollars Five Million
(US$5,000,000) (“RJ Credit Promissory Note”). Each of PEDCO and RJ Credit shall
satisfy the payment of its respective portion of the Subscription Price (such
term as defined in the Caspian SPA) by delivering and assigning, respectively,
the PEDCO Promissory Note and the RJ Credit Promissory Note to CEI at the
Closing (such term as defined in the Caspian SPA).

 
5.
Withdrawal of application for MOG Consent and consent from the competition
agency

 
The Parties shall as soon as practicable after the signing of this Agreement
withdraw the application for the MOG Consent and the application to the Agency
of the Republic of Kazakhstan for the Protection of Competition for its consent
of the acquisition by PEDCO of the Subscription Shares from the Company in
accordance with Article 50 of the Law No. 112-IV of the Republic of Kazakhstan
“On Competition” dated 25 December 2008.  The Parties shall, with reasonable
diligence, do and procure all such things and provide all such reasonable
assurances as may be required to assist with such withdrawal, including
executing or providing such further documents or instruments as may be
reasonably necessary or desirable to effect the purpose of this Clause 5.
 
6.
Announcements and Confidentiality

 
6.1
Announcements

 
 
3

--------------------------------------------------------------------------------

 
No announcement, press release or circular in connection with the existence or
the subject matter of this Agreement shall be made or issued by or on behalf of
a Party without prior consent of the other Parties (such consent not to be
unreasonably withheld or delayed). The provisions of this Clause 6.1 shall not
prevent, or require consent for, a public disclosure or communication which the
party making such disclosure or communication is specifically required to make
pursuant to applicable law, rule or regulation (upon advice of counsel),
provided that to the extent permissible under law and practicable under the
relevant circumstances (including not causing any delay), the Party required to
make the disclosure or communication shall consult with the other Parties prior
to making the disclosure or communication.
 
6.2
Confidentiality

 
From the date of this Agreement and thereafter, without a limit in time, each
Party shall maintain secrecy and confidentiality of, and not use or disclose to
any third party or Person, any Confidential Information, provided, however, that
the forgoing shall not prohibit disclosure or use of any information if and to
the extent that:
 
 
(a)
the disclosure or use is required by law, any regulatory body or the rules
and/or regulations of any relevant stock exchange, including any disclosure or
use in an announcement, press release or circular required to be made or issued
pursuant to Clause 6.1;

 
 
(b)
the disclosure or use is required for the purpose of any judicial or regulatory
proceedings arising out of this Agreement or any other agreement entered into
under or pursuant to this Agreement or the disclosure is reasonably required to
be made to a taxation authority in connection with the taxation affairs of the
disclosing Party;

 
 
(c)
the disclosure is made to employees, directors, officers, agents, Affiliates,
fund investors and professional advisors, including financial advisors, lenders,
consultants, accountants and legal counsel, of a Party on terms that such
employees, directors, officers, agents, Affiliates, fund investors, lenders and
professional advisors undertake to comply with the provisions of this Clause 6
in respect of such information as if they were a party to this Agreement; or

 
 
(d)
the other Parties have given prior written approval to the disclosure or use.

 
6.3
Exceptions to Confidentiality

 
The obligation to keep the information confidential shall not apply to
Confidential Information that:
 
 
(a)
can be shown by the disclosing Party to the reasonable satisfaction of the other
Parties is already known to the disclosing Party independently and prior to its
transfer by the disclosing party;

 
 
(b)
on, before or after the date of this Agreement is in or enters the public domain
prior to its disclosure by the receiving party or thereafter enters the public
domain not due to any violation of the obligation of confidentiality by the
receiving party; or

 
 
(c)
on, before or after the date of this Agreement is lawfully received from a third
party source, which source was not, and could not reasonably have been (given
the inquiry that should have been made), known by the disclosing Party, to be in
breach of an obligation to any other Party not to disclose such Confidential
Information.

 
 
4

--------------------------------------------------------------------------------

 
 
7.
Notice

 
All notices, communications and demands of any kind which a Party may be
required or desire to serve upon the other Parties under the terms of this
Agreement shall be in writing and shall be deemed to have been effectively given
if written in English and served by personal service, registered mail, courier,
fax or e-mail at the addresses set out below or at such other address as may be
designated by a Party by a written notice given in conformity with this
Agreement. Notices shall be deemed delivered, in the case of registered mail,
personal service and courier, on the date of actual delivery as evidenced by
delivery receipt. Notices may be delivered by fax or e-mail and shall be deemed
delivered upon the date of confirmation of delivery as received by means of
transmitting fax machine transmission confirmation print-out or reply e-mail
from the recipient acknowledging receipt.
 
If to the Company:
Address:
 
 
Attention:
Fax:
Email:
1201 Block B3, Sunshine Plaza,
68 Anli Road, Chaoyang District
Beijing, the PRC
Mr. Zhao Wei
86 10 6498 4436
lancezhao@asiasixthenergy.com
 
If to Sixth Energy:
Address:
 
 
Attention:
Fax:
Email:
1201 Block B3, Sunshine Plaza,
68 Anli Road, Chaoyang District
Beijing, the PRC
Mr. Zhao Wei
86 10 6498 4436
lancezhao@asiasixthenergy.com
 
If to PEDCO:
Address:
4125 Blackhawk Plaza Circle
 
Suite 201
 
Danville, CA 94506
 
United States of America
Attention:
CEO and General Counsel
Fax:
(925) 403-0703
Email:
ingriselli@pacificenergydevelopment.com and
 
cmoore@pacificenergydevelopment.com

 
8.
Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws of
England and Wales without reference to the choice of law principles thereof.
 
9.
Dispute Resolution

 
9.1
Amicable Settlement

 
All Disputes between the Parties arising out of or relating to or in connection
with this Agreement, including the performance or non-performance of the
obligations set out herein shall, so far as is possible, be settled amicably
between the Parties within thirty (30) calendar days after written notice of
such Dispute has been given by one Party to the other Party.
 
 
5

--------------------------------------------------------------------------------

 
 
9.2
Arbitration Procedure

 
Any Dispute that is not resolved by the Parties pursuant to Clause 9.1, shall be
finally resolved by arbitration in accordance with the Rules of Arbitration of
the International Chamber of Commerce, in force at the time when the request for
arbitration by a Party is served in accordance with the said rules (“ICC
Rules”). There shall be three (3) arbitrators appointed in accordance with the
ICC Rules. The place of the arbitration shall be San Francisco, California in
the event the Company or Sixth Energy is the moving party, or Hong Kong, if
PEDCO is the moving party. If the place of arbitration is San Francisco, the
successful party in any court proceedings in support of the arbitral process
shall be entitled to their legal costs.  The language of the arbitration shall
be English. The arbitration agreement shall be governed by English law.
 
9.3
Provisional or Interim Relief

 
By agreeing to arbitration, the Parties do not intend to deprive any court of
competent jurisdiction of its ability to issue any form of provisional remedy,
including a preliminary remedy in aid of arbitration, or order any interim
injunction. A request for such provisional remedy or interim injunction by the
parties to a court shall not be deemed a waiver of this Agreement to submit to
arbitration.
 
9.4
Continued Performance during Arbitration

 
During the period of submission to arbitration and thereafter until the granting
of the arbitral award, the Parties shall, except in the event of termination,
continue to perform all their obligations under this Agreement without prejudice
to a final adjustment in accordance with the said award.
 
10.
Miscellaneous

 
10.1
Fees and Expenses

 
Each Party shall pay its own costs and expenses (including the fees and expenses
of its agents, representatives, advisors, counsel and accountants) necessary for
the negotiation, preparation, execution, delivery, performance of and compliance
with this Agreement.
 
10.2
Successors and Assigns

 
This Agreement has been made solely for the benefit of the Parties and their
respective successors, personal representatives, heirs and estates and permitted
assigns and nothing herein is intended to confer any rights or remedies under or
by reason of this Agreement to any other Person.
 
10.3
Assignment

 
The provisions of this Agreement shall be binding upon and accrue to the benefit
of the Parties and their respective successors and permitted assigns.
Notwithstanding the foregoing, neither Party shall be entitled to assign, grant
any security interest over, declare a trust or otherwise transfer the benefit or
burden of any provision of this Agreement without the prior written consent of
the other Party. Any assignment or transfer in violation of this Clause shall
have no legal force or effect.
 
10.4
Entire Agreement

 
This Agreement contains the entire understanding and agreement between the
Parties with respect to the subject matter hereof and supersede and cancel all
prior oral and written agreements or representations, if any, among the Parties
or any of them relating to the subject matter thereof.
 
 
6

--------------------------------------------------------------------------------

 
 
10.5
Further Assurances

 
The Parties shall, with reasonable diligence, do and procure all such things and
provide all such reasonable assurances as may be required to consummate the
transactions contemplated by this Agreement, and each Party shall provide such
further documents or instruments required by any other Party as may be
reasonably necessary or desirable to effect the purpose of this Agreement and
carry out its provisions.
 
10.6
Amendments and Waivers

 
All amendments and other modifications hereof or waivers of the observance of
any term hereof (either generally or in a particular instance and either
retroactively or prospectively) shall be in writing and signed by each of the
Parties.
 
10.7
No Waiver

 
The failure of a Party at any time to require observance or performance by any
other Parties of any of the provisions of this Agreement shall in no way affect
the Party’s right to require such observance or performance at any time
thereafter, nor shall the waiver by any Party of a breach of any provision
hereof be taken or held to be a waiver of any succeeding breach of such
provision. The rights and remedies provided in this Agreement are cumulative and
not exclusive of any rights or remedies otherwise provided by law.
 
10.8
Severability

 
The invalidity, in whole or in part, of any of the provisions of this Agreement
shall not affect the validity of the remainder of this Agreement. If any
provision of this Agreement is found by a court of competent jurisdiction or
duly appointed arbitral tribunal to be unenforceable, it shall, to the extent
possible, be modified in such manner as to be enforceable, but so as to most
nearly retain the intent of the Parties, and if such modification is not
possible, that provision shall be served and, in either case, the remainder of
this Agreement shall continue in full force and effect.
 
10.9
Release and Indulgence

 
Any liability to any Party may in whole or in part be released, compounded or
compromised or time or indulgence given by any other Party in writing in their
absolute discretion, as regards any of the Parties under such liability without
in any way prejudicing or affecting their rights against any other Party or
Parties under the same or a like liability whether joint and several or
otherwise.
 
10.10
Third Party Rights

 
No Person who is not a party to this Agreement (including any employee, officer,
agent, representative or subcontractor of a Party) shall have the right (whether
under the Contracts (Rights of Third Parties) Act 1999 or otherwise) to enforce
any term of this Agreement which expressly or by implication confers a benefit
on that person without the express prior agreement in writing by the Parties.
 
10.11
Counterparts

 
This Agreement may be signed in any number of counterparts, each of which is an
original and all of which, taken together, constitute one and the same
instrument. This Agreement may also be executed and delivered by facsimile
signature and in any number of counterparts, each of which shall be deemed an
original and all of which, taken together, constitute one and the same
instruments.
 
The remainder of this page is intentionally left blank.
 
 
7

--------------------------------------------------------------------------------

 
IN WITNESS whereof this Agreement has been executed by the Parties on the date
first above written.


 
SIGNED for and on behalf of
)
 
Asia Sixth Energy Resources Limited
)
 
by
)
/s/ Zhao Wei 
its director/authorized representative
)
 
in the presence of : /s/ Ling Ling Ng
)
 



 


 


 


 
SIGNED for and on behalf of
)
 
The Sixth Energy Limited
)
 
by
)
/s/ Zhao Wei 
its director/authorized representative
)
 
in the presence of : /s/ Ling Ling Ng
)
 



 


 


 


 
SIGNED for and on behalf of
)
 
Pacific Energy Development Corp.
)
 
by
)
/s/ Clark Moore 
its director/authorized representative
)
 
in the presence of : /s/ Valentina Babichev
)
 



 


 


 


 


 
 

--------------------------------------------------------------------------------

 
Annexure 1
 
The form of the PEDCO Promissory Note
 


PROMISSORY NOTE




Principal Amount: US$5,000,000




Hong Kong


Date: __________________




FOR VALUE RECEIVED We, ASIA SIXTH ENERGY RESOURCES LIMITED, a company with
limited liability under the laws of the British Virgin Islands, having its
registered address at Kingston Chambers, P.O. Box 173, Road Town, Tortola,
British Virgin Islands (“Asia Sixth”), hereby unconditionally and irrevocably
promise to pay to PACIFIC ENERGY DEVELOPMENT CORP., a company existing under the
laws of the State of Nevada, United States of America, having its address at
4125 Blackhawk Plaza Circle, Suite 201, Danville, CA 94506, United States of
America (the “Beneficiary” which term shall include its successors, transferees
and assigns) or to its order the principal sum of US$5,000,000 (United States
Dollars Five Million) and such amount as represents interest on the said
principal sum from the Maturity Date (such term as defined below) until such
principal sum shall be paid in full.


The outstanding principal balance of this promissory note shall be due and
payable upon the termination of the Caspian SPA (such term as defined below)
(the “Maturity Date”).  In the event that the outstanding principal amount due
under this promissory note is not paid on or before the Maturity Date, interest
on the said principal amount shall accrue daily, in arrears, at an annual rate
of 10%, to be compounded annually, and shall be payable on the first business
day of each month, commencing from the first business day of the first month
following the Maturity Date.


All sums payable under this promissory note shall be paid in full in United
States dollars in immediately available funds without set-off or counterclaim
for any reason whatsoever and without deduction of or withholding for or on
account of any present or future taxes duties levies imposts or charges of any
nature whatsoever, except to the extent that any such deduction or withholding
is required to be made under the laws of Hong Kong Special Administrative Region
of the People's Republic of China (“Hong Kong”).


Each maker, endorser and guarantor of this promissory note hereby waives
presentment for payment, notice of dishonour, protest and notice of protest.


The Beneficiary may freely transfer and/or assign all or any part of this
promissory note and the rights, interest and benefit of the Beneficiary
hereunder to any person. For the avoidance of doubt, any subsequent assignee may
also freely transfer and/or assign all or any part of the promissory note and
the rights, interest and benefit of the said assignee to any person.


Asia Sixth confirms and acknowledges that Asia Sixth and the Beneficiary,
amongst others, entered into an agreement (“Caspian SPA”) on the date of this
promissory note, under which each of Asia Sixth and the Beneficiary will
subscribe for shares in Caspian Energy Inc. (“CEI”), and CEI shall allot and
issue such shares at the closing of the Caspian SPA.
 
 
 

--------------------------------------------------------------------------------

 


(a)
Asia Sixth hereby agrees and undertakes to the Beneficiary that with effect from
the date hereof, the Beneficiary shall hold a first priority lien and security
interest in, to and under all of the assets of Asia Sixth (the “Collateral”),
including, but not limited to, Asia Sixth’s ownership interest in all of its
Subsidiaries, including Groenzee, and any dividends, proceeds from any disposal
or sale of any shares of or assets in Asia Sixth or any Subsidiary thereof
(including Groenzee and Aral), in each case payable to Asia Sixth or Groenzee,
and any monies raised through debt financings, it being acknowledged by the
Beneficiary that the creation of any Collateral over Asia Sixth’s indirect or
indirect ownership interest in Aral is subject to obtaining the prior written
consent and/or waiver of Caspian and relevant consent from the MOG.

 
Notwithstanding the foregoing, the Beneficiary consents to all of the
transactions contemplated under the Caspian SPA, including the transfer of (i)
the Asia Sixth Aral Interests; (ii) the Groenzee Shares; and (iii) the Purchased
Debt; as well as the borrowing of the loan by Aral, the creation of the
Collateral over all the Aral Interests and the subordination of all other
existing loans owed by Aral as contemplated under the Aral Financing Documents,
in each case in accordance with the Caspian SPA, PROVIDED THAT, prior to the
closing of the Caspian SPA, Asia Sixth covenants and agrees not to (a) transfer
(i) the Asia Sixth Aral Interests; (ii) the Groenzee Shares; and (iii) the
Purchased Debt to any Person other than to CEI in accordance with the terms of
the Caspian SPA; or (b) create any Collateral over any of the (i) the Asia Sixth
Aral Interests; (ii) the Groenzee Shares; and (iii) the Purchased Debt in favor
of any Person other than in accordance with the terms of the Caspian SPA.
 
The Beneficiary further covenants with Asia Sixth that, subject to the
fulfillment of the conditions to the closing of the Caspian SPA under Sections
6.1, 6.2 and 6.3 thereof, it releases and discharges Asia Sixth from any and all
Collateral over assets of Asia Sixth, including any Collateral over (i) the Asia
Sixth Aral Interests; (ii) the Groenzee Shares; and (iii) the Purchased Debt, in
each case immediately prior to the closing of the Caspian SPA.


(b)
At the written request of the Beneficiary, upon the termination of the Caspian
SPA, Asia Sixth will join with the Beneficiary in executing one or more
financing statements pursuant to applicable law in a form reasonably
satisfactory to the Beneficiary and Asia Sixth (collectively the “Financing
Statements” and each a “Financing Statement”), it being acknowledged by the
Beneficiary that the execution of a Financing Statement by Asia Sixth shall be
subject to the obtaining of necessary approval, consent, waiver of any Person
(including any Governmental Authority) in accordance with applicable laws and/or
contractual commitments binding on Asia Sixth.  Subject to the foregoing, Asia
Sixth hereby authorizes the Beneficiary to file a Financing Statement signed
only by the Beneficiary in all places where necessary to perfect the
Beneficiary’s security interest in the Collateral in all jurisdictions where
such authorization is permitted by applicable law. Without limiting the
foregoing Asia Sixth agrees that whenever applicable law requires Asia Sixth to
sign a Financing Statement for filing purposes, Asia Sixth hereby appoints the
Beneficiary or any of the Beneficiary’s representatives as Asia Sixth’s attorney
and agent, with full power of substitution, to sign or endorse Asia Sixth’s name
on any Financing Statement or other document necessary to give effect to the
above and authorizes the Beneficiary to file a Financing Statement in all places
where necessary to perfect the Beneficiary’s security interest in the
Collateral; and Asia Sixth ratifies all acts of the Beneficiary and said
representatives. A carbon, photographic or other reproduction of this promissory
note or of a Financing Statement is sufficient as a Financing Statement. Upon
full payment of all obligations under this promissory note, the lien or charge
created hereby or resulting herefrom, shall automatically cease to exist and the
Beneficiary shall file all termination statements and take all actions necessary
to accomplish this purpose as may be reasonably requested by Asia Sixth.

 
 
 

--------------------------------------------------------------------------------

 
 
(c)
Sixth Energy agrees that all obligations to repay or otherwise satisfy debt,
other monies, chattel or equity interests due and owing by Asia Sixth to Sixth
Energy, as the date of, or maturing after, the termination of this promissory
note, including, but not limited to, pursuant to the Existing Shareholder Loan
Agreement, as amended or superseded to date, shall be expressly subordinated to
Asia Sixth’s obligation to refund the full amount of the Initial Subscription
Price to the Beneficiary hereunder, and that until Asia Sixth has fully
satisfied its obligation to refund the full amount of the Initial Subscription
Price to the Beneficiary as required hereunder, nothing of value shall be paid,
issued, delivered or otherwise transferred to Sixth Energy.  Notwithstanding the
foregoing, the Beneficiary acknowledges and agrees that subject to, and
simultaneously with the closing of the Caspian SPA, Asia Sixth will cause
certain number of the Common Shares and Asia Sixth Consideration Options to be
issued to Sixth Energy and setting-off against a corresponding amount of
indebtedness owing by Asia Sixth to Sixth Energy.



This promissory note and the rights and obligations of the parties hereunder
shall be governed by and construed in accordance with the laws of Hong Kong, and
we hereby irrevocably submit to the non-exclusive jurisdiction of the courts of
Hong Kong.


In this promissory note,


“Aral” means Aral Petroleum Capital Limited Liability Partnership, a legal
entity established under the laws of Kazakhstan, having state registration
certificate No. 65245-1910- TOO (ИУ) issued by the Justice Department of the
City of Almaty of the Ministry of Justice of Kazakhstan on 25 August 2004 and
with its registered address at 77 Dzhambul Street, Almaty, 050012, Kazakhstan.


“Aral Financing Documents” has the meaning given to it in the Caspian SPA.


“Aral Interests” has the meaning given to it in the Caspian SPA.


“Asia Sixth Aral Interests” has the meaning given to it in the Caspian SPA.


“Asia Sixth Consideration Options” has the meaning given to it in the Caspian
SPA.


“Caspian” means Caspian Energy Ltd., a company established under the laws of the
province of Ontario, Canada, registration No. 001632538, located at 2100 Scotia
Plaza, 40 King Street West, Toronto, Ontario, Canada, M5H 3C2.


“Common Shares” has the meaning given to it in the Caspian SPA.


“Existing Shareholder Loan Agreement” means the shareholder loan agreement dated
28 December 2011 between The Sixth Energy Limited (as lender) and the Company
(as borrower).


“Governmental Authority” means any national or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, juridical, public, regulatory, legislative or
statutory instrumentality, authority, body, agency, department, bureau or entity
(including any zoning authority or any comparable authority).


“Groenzee” means Groenzee B.V., a private company with limited liability,
governed by Dutch law, with corporate seat in Amsterdam, the Netherlands,
registered with the Dutch Trade Register under number 27237041.


“Groenzee Shares” has the meaning given to it in the Caspian SPA.


“Initial Subscription Price” has the meaning given to it in the Original
Agreement.


 
 

--------------------------------------------------------------------------------

 
“MOG” means the Ministry of Oil and Gas of the Republic of Kazakhstan.


“Person” means any individual, partnership, joint venture, joint stock company,
company, corporation, trust, estate, juridical entity, firm, association
(whether a body corporate or an unincorporated association of Persons),
statutory body, unincorporated organisation, or Governmental Authority or any
other entity whether acting in an individual, fiduciary or other capacity.


“Purchased Debt” has the meaning given to it in the Caspian SPA.


“Sixth Energy” means The Sixth Energy Limited, a company incorporated under the
laws of the British Virgin Islands and having its registered office at Kingston
Chambers, PO Box 173, Road Town, Tortola, British Virgin Islands.


“Subsidiary” means, with respect to any Person: (a) any company or corporation
more than 50% of whose shares of any class or classes having by the terms
thereof ordinary voting power to elect a majority of the directors of such
company or corporation (irrespectively of whether or not at the time shares of
any class or classes of such company or corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time owned
by such Person directly or indirectly through one or more Subsidiaries of such
Person; and (b) any partnership, association, joint venture or other entity in
which such Person directly or indirectly through one or more Subsidiaries of
such Person has more than a 50% equity interest.




In witness whereof this Deed has been executed by us and is intended to be and
is hereby delivered on the day and year first above written.






 
SIGNED by Mr. Zhao Wei
)
  as a Deed and SEALED AND DELIVERED 
)
  as a Deed by     
)
 
Asia Sixth Energy Resources Limited
)
 
in the presence of :
)
______________________      Signatory

  
Signature of witness:
Name:
Address:
Occupation:




 
 

--------------------------------------------------------------------------------

 
Form of Notice of Assignment of Promissory Note
 
To:           Asia Sixth Energy Resources Limited


We, PACIFIC ENERGY DEVELOPMENT CORP., a company existing under the laws of the
State of Nevada, United States of America, having its address at 4125 Blackhawk
Plaza Circle, Suite 201, Danville, CA 94506, United States of America, (the
“Assignor”); CASPIAN ENERGY INC., a corporation existing under the laws of
Ontario, Canada (the “Assignee”) hereby confirm and give you notice that the
Assignor has assigned absolutely to and in favour of the Assignee, and the
Assignee has agreed to assume on the date hereof, all of the Assignor’s right,
title and interest in the debt owing by you to the Assignor in the principal
amount of US$5,000,000 (the “Assigned Amount”) on the terms and conditions of
the promissory note issued by you to the Assignor on _______________ 2014 for
the total principal amount of US$5,000,000, and the full right, title and
benefit attaching thereto.
 
The Assignor hereby irrevocably advises you that, with effect from the receipt
of this Notice, you shall pay to the Assignee or as the Assignee may from time
to time direct in writing (whose receipt therefor shall be full and proper
discharge) all payments in respect of the Assigned Amount due by you.  The
Assignor further irrevocably authorises and instructs you to act in accordance
with the directions and instructions of the Assignee from time to time in
relation thereto and the Assignee has irrevocably entrusted with all rights and
benefits hitherto exercisable by the Assignor in respect of the Assigned Amount.
For the avoidance of doubt, the Assignee may freely transfer and/or assign all
or any part of its right in relation to the Assigned Amount to any person and a
separate notice will be served to you. Please acknowledge receipt of this Notice
by signing, dating and returning the enclosed copy of this Notice to the
Assignee, whose address is set out above.
 




Dated this ____ day of _________.


For and on behalf of
Pacific Energy Development Corp.
 
By:
         
Name:
         
Title:
         



 
 
 

--------------------------------------------------------------------------------

 


For and on behalf of
Caspian Energy Inc.
 
By:
         
Name:
         
Title:
         



 



--------------------------------------------------------------------------------



Received on ________________________ by:


For and on behalf of
Asia Sixth Energy Resources Limited
 
By:
       
Name:
       
Title:
       









 




 
 

--------------------------------------------------------------------------------

 
Annexure 2
 
The form of the RJ Credit Promissory Note
 
PROMISSORY NOTE


Principal Amount: US$5,000,000




Hong Kong


Date: __________________




FOR VALUE RECEIVED We, ASIA SIXTH ENERGY RESOURCES LIMITED, a company with
limited liability under the laws of the British Virgin Islands, having its
registered address at Kingston Chambers, P.O. Box 173, Road Town, Tortola,
British Virgin Islands, hereby unconditionally and irrevocably promise to pay to
RJ CREDIT, LLC, a company existing under the laws of the State of Delaware,
United States of America, having its address at 152 West 57th Street, 4th Floor,
New York, New York 10019 (the “Beneficiary” which term shall include its
successors, transferees and assigns) or to its order the principal sum of
US$5,000,000 (United States Dollars Five Million) and such amount as represents
interest on the said principal sum from the Maturity Date (such term as defined
below) until such principal sum shall be paid in full.


The outstanding principal balance of this promissory note shall be due and
payable upon the termination of the Caspian SPA (such term as defined below)
(the “Maturity Date”).  In the event that the outstanding principal amount due
under this promissory note is not paid on or before the Maturity Date, interest
on the said principal amount shall accrue daily, in arrears, at an annual rate
of 10%, to be compounded annually, and shall be payable on the first business
day of each month, commencing from the first business day of the first month
following the Maturity Date.


All sums payable under this promissory note shall be paid in full in United
States dollars in immediately available funds without set-off or counterclaim
for any reason whatsoever and without deduction of or withholding for or on
account of any present or future taxes duties levies imposts or charges of any
nature whatsoever, except to the extent that any such deduction or withholding
is required to be made under the laws of Hong Kong Special Administrative Region
of the People's Republic of China (“Hong Kong”).


Each maker, endorser and guarantor of this promissory note hereby waives
presentment for payment, notice of dishonour, protest and notice of protest.


The Beneficiary may freely transfer and/or assign all or any part of this
promissory note and the rights, interest and benefit of the Beneficiary
hereunder to any person. For the avoidance of doubt, any subsequent assignee may
also freely transfer and/or assign all or any part of the promissory note and
the rights, interest and benefit of the said assignee to any person.


Asia Sixth confirms and acknowledges that Asia Sixth and the Beneficiary,
amongst others, entered into an agreement (“Caspian SPA”) on the date of this
promissory note, under which each of Asia Sixth and the Beneficiary will
subscribe for shares in Caspian Energy Inc. (“CEI”), and CEI shall allot and
issue such shares at the closing of the Caspian SPA.


(a)
Asia Sixth hereby agrees and undertakes to the Beneficiary that with effect from
the date hereof, the Beneficiary shall hold a first priority lien and security
interest in, to and under all of the assets of Asia Sixth (the “Collateral”),
including, but not limited to, Asia Sixth’s ownership interest in all of its
Subsidiaries, including Groenzee, and any dividends, proceeds

 
 
 

--------------------------------------------------------------------------------

 


 
from any disposal or sale of any shares of or assets in Asia Sixth or any
Subsidiary thereof (including Groenzee and Aral), in each case payable to Asia
Sixth or Groenzee, and any monies raised through debt financings, it being
acknowledged by the Beneficiary that the creation of any Collateral over Asia
Sixth’s indirect or indirect ownership interest in Aral is subject to obtaining
the prior written consent and/or waiver of Caspian and relevant consent from the
MOG.

 
Notwithstanding the foregoing, the Beneficiary consents to all of the
transactions contemplated under the Caspian SPA, including the transfer of (i)
the Asia Sixth Aral Interests; (ii) the Groenzee Shares; and (iii) the Purchased
Debt; as well as the borrowing of the loan by Aral, the creation of the
Collateral over all the Aral Interests and the subordination of all other
existing loans owed by Aral as contemplated under the Aral Financing Documents,
in each case in accordance with the Caspian SPA, PROVIDED THAT, prior to the
closing of the Caspian SPA, Asia Sixth covenants and agrees not to (a) transfer
(i) the Asia Sixth Aral Interests; (ii) the Groenzee Shares; and (iii) the
Purchased Debt to any Person other than to CEI in accordance with the terms of
the Caspian SPA; or (b) create any Collateral over any of the (i) the Asia Sixth
Aral Interests; (ii) the Groenzee Shares; and (iii) the Purchased Debt in favor
of any Person other than in accordance with the terms of the Caspian SPA.
 
The Beneficiary further covenants with Asia Sixth that, subject to the
fulfillment of the conditions to the closing of the Caspian SPA under Sections
6.1, 6.2 and 6.3 thereof, it releases and discharges Asia Sixth from any and all
Collateral over assets of Asia Sixth, including any Collateral over (i) the Asia
Sixth Aral Interests; (ii) the Groenzee Shares; and (iii) the Purchased Debt, in
each case immediately prior to the closing of the Caspian SPA.
 
(b)
At the written request of the Beneficiary, upon the termination of the Caspian
SPA, Asia Sixth will join with the Beneficiary in executing one or more
financing statements pursuant to applicable law in a form reasonably
satisfactory to the Beneficiary and Asia Sixth (collectively the “Financing
Statements” and each a “Financing Statement”), it being acknowledged by the
Beneficiary that the execution of a Financing Statement by Asia Sixth shall be
subject to the obtaining of necessary approval, consent, waiver of any Person
(including any Governmental Authority) in accordance with applicable laws and/or
contractual commitments binding on Asia Sixth.  Subject to the foregoing, Asia
Sixth hereby authorizes the Beneficiary to file a Financing Statement signed
only by the Beneficiary in all places where necessary to perfect the
Beneficiary’s security interest in the Collateral in all jurisdictions where
such authorization is permitted by applicable law. Without limiting the
foregoing Asia Sixth agrees that whenever applicable law requires Asia Sixth to
sign a Financing Statement for filing purposes, Asia Sixth hereby appoints the
Beneficiary or any of the Beneficiary’s representatives as Asia Sixth’s attorney
and agent, with full power of substitution, to sign or endorse Asia Sixth’s name
on any Financing Statement or other document necessary to give effect to the
above and authorizes the Beneficiary to file a Financing Statement in all places
where necessary to perfect the Beneficiary’s security interest in the
Collateral; and Asia Sixth ratifies all acts of the Beneficiary and said
representatives. A carbon, photographic or other reproduction of this promissory
note or of a Financing Statement is sufficient as a Financing Statement. Upon
full payment of all obligations under this promissory note, the lien or charge
created hereby or resulting herefrom, shall automatically cease to exist and the
Beneficiary shall file all termination statements and take all actions necessary
to accomplish this purpose as may be reasonably requested by Asia Sixth.



(c)
Sixth Energy agrees that all obligations to repay or otherwise satisfy debt,
other monies, chattel or equity interests due and owing by Asia Sixth to Sixth
Energy, as the date of, or maturing after, the termination of this promissory
note, including, but not limited to, pursuant

 
 
 

--------------------------------------------------------------------------------

 


 
to the Existing Shareholder Loan Agreement, as amended or superseded to date,
shall be expressly subordinated to Asia Sixth’s obligation to refund the full
amount of the Initial Subscription Price to the Beneficiary hereunder, and that
until Asia Sixth has fully satisfied its obligation to refund the full amount of
the Initial Subscription Price to the Beneficiary as required hereunder, nothing
of value shall be paid, issued, delivered or otherwise transferred to Sixth
Energy.  Notwithstanding the foregoing, the Beneficiary acknowledges and agrees
that subject to, and simultaneously with the closing of the Caspian SPA, Asia
Sixth will cause certain number of the Common Shares and Asia Sixth
Consideration Options to be issued to Sixth Energy and setting-off against a
corresponding amount of indebtedness owing by Asia Sixth to Sixth Energy.

 
This promissory note and the rights and obligations of the parties hereunder
shall be governed by and construed in accordance with the laws of Hong Kong, and
we hereby irrevocably submit to the non-exclusive jurisdiction of the courts of
Hong Kong.


In this promissory note,


“Aral” means Aral Petroleum Capital Limited Liability Partnership, a legal
entity established under the laws of Kazakhstan, having state registration
certificate No. 65245-1910- TOO (ИУ) issued by the Justice Department of the
City of Almaty of the Ministry of Justice of Kazakhstan on 25 August 2004 and
with its registered address at 77 Dzhambul Street, Almaty, 050012, Kazakhstan.


“Aral Financing Documents” has the meaning given to it in the Caspian SPA.


“Aral Interests” has the meaning given to it in the Caspian SPA.


“Asia Sixth Aral Interests” has the meaning given to it in the Caspian SPA.


“Asia Sixth Consideration Options” has the meaning given to it in the Caspian
SPA.


“Caspian” means Caspian Energy Ltd., a company established under the laws of the
province of Ontario, Canada, registration No. 001632538, located at 2100 Scotia
Plaza, 40 King Street West, Toronto, Ontario, Canada, M5H 3C2.


“Common Shares” has the meaning given to it in the Caspian SPA.


“Existing Shareholder Loan Agreement” means the shareholder loan agreement dated
28 December 2011 between The Sixth Energy Limited (as lender) and the Company
(as borrower).


“Governmental Authority” means any national or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, juridical, public, regulatory, legislative or
statutory instrumentality, authority, body, agency, department, bureau or entity
(including any zoning authority or any comparable authority).


“Groenzee” means Groenzee B.V., a private company with limited liability,
governed by Dutch law, with corporate seat in Amsterdam, the Netherlands,
registered with the Dutch Trade Register under number 27237041.


“Groenzee Shares” has the meaning given to it in the Caspian SPA.


“Initial Subscription Price” has the meaning given to it in the Original
Agreement.


“MOG” means the Ministry of Oil and Gas of the Republic of Kazakhstan.


“Person” means any individual, partnership, joint venture, joint stock company,
company,
 
 
 

--------------------------------------------------------------------------------

 
corporation, trust, estate, juridical entity, firm, association (whether a body
corporate or an unincorporated association of Persons), statutory body,
unincorporated organisation, or Governmental Authority or any other entity
whether acting in an individual, fiduciary or other capacity.


“Purchased Debt” has the meaning given to it in the Caspian SPA.


“Sixth Energy” means The Sixth Energy Limited, a company incorporated under the
laws of the British Virgin Islands and having its registered office at Kingston
Chambers, PO Box 173, Road Town, Tortola, British Virgin Islands.


“Subsidiary” means, with respect to any Person: (a) any company or corporation
more than 50% of whose shares of any class or classes having by the terms
thereof ordinary voting power to elect a majority of the directors of such
company or corporation (irrespectively of whether or not at the time shares of
any class or classes of such company or corporation shall have or might have
voting power by reason of the happening of any contingency) is at the time owned
by such Person directly or indirectly through one or more Subsidiaries of such
Person; and (b) any partnership, association, joint venture or other entity in
which such Person directly or indirectly through one or more Subsidiaries of
such Person has more than a 50% equity interest.




In witness whereof this Deed has been executed by us and is intended to be and
is hereby delivered on the day and year first above written.




 
 
SIGNED by Mr. Zhao Wei
)
  as a Deed and SEALED AND DELIVERED 
)
  as a Deed by     
)
 
Asia Sixth Energy Resources Limited
)
 
in the presence of :
)
______________________      Signatory

 
Signature of witness:
Name:
Address:
Occupation:




 
 

--------------------------------------------------------------------------------

 
Form of Notice of Assignment of Promissory Note
 
To:           Asia Sixth Energy Resources Limited


We, RJ CREDIT, LLC, a company existing under the laws of the State of Delaware,
United States of America, having its address at 152 West 57th Street, 4th Floor,
New York, New York 10019 (the “Assignor”); CASPIAN ENERGY INC., a corporation
existing under the laws of Ontario, Canada ( the “Assignee”) hereby confirm and
give you notice that the Assignor has assigned absolutely to and in favour of
the Assignee, and the Assignee has agreed to assume on the date hereof, all of
the Assignor’s right, title and interest in the debt owing by you to the
Assignor in the principal amount of US$5,000,000 (the “Assigned Amount”) on the
terms and conditions of the promissory note issued by you to the Assignor on
_________________ 2014 for the total principal amount of US$5,000,000, and the
full right, title and benefit attaching thereto.
 
The Assignor hereby irrevocably advises you that, with effect from the receipt
of this Notice, you shall pay to the Assignee or as the Assignee may from time
to time direct in writing (whose receipt therefor shall be full and proper
discharge) all payments in respect of the Assigned Amount due by you.  The
Assignor further irrevocably authorises and instructs you to act in accordance
with the directions and instructions of the Assignee from time to time in
relation thereto and the Assignee has irrevocably entrusted with all rights and
benefits hitherto exercisable by the Assignor in respect of the Assigned Amount.
For the avoidance of doubt, the Assignee may freely transfer and/or assign all
or any part of its right in relation to the Assigned Amount to any person and a
separate notice will be served to you. Please acknowledge receipt of this Notice
by signing, dating and returning the enclosed copy of this Notice to the
Assignee, whose address is set out above.
 




Dated this ____ day of _________.


For and on behalf of
RJ Credit, LLC
 
By:
         
Name:
         
Title:
         



 
 
 

--------------------------------------------------------------------------------

 


For and on behalf of
Caspian Energy Inc.
 
 
By:
         
Name:
         
Title:
         



 





--------------------------------------------------------------------------------


Received on ________________________ by:


For and on behalf of
Asia Sixth Energy Resources Limited
 
By:
       
Name:
       
Title:
       









 
 
 
 

--------------------------------------------------------------------------------

 